[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 FEB 26, 2010
                               No. 09-13758                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                  D. C. Docket No. 09-00002-CR-001-WLS-7

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ENRIQUE MARTINEZ,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                              (February 26, 2010)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     John R. Francisco, appointed counsel for Enrique Martinez in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Martinez’s conviction and

sentence are AFFIRMED.




                                          2